Citation Nr: 0944545	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-17 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for a skin rash claimed 
as secondary to diabetes mellitus, type II 

3.  Entitlement to service connection for erectile 
dysfunction claimed as secondary to diabetes mellitus, type 
II. 

4.  Entitlement to service connection for cataracts claimed 
as secondary to diabetes  mellitus, type II 

5.  Entitlement to service connection for onychomycosis 
claimed as secondary to diabetes mellitus, type II. 

6.  Entitlement to service connection for nephropathy claimed 
as secondary to diabetes mellitus, type II. 

7.  Entitlement to service connection for hypertension 
claimed as secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
January 1969 to September 1970.  He served in the Republic of 
Korea from August 7, 1969 to September 6, 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  By that rating action, the RO denied service 
connection for the disorders claimed on appeal. The Veteran 
timely appealed the RO's November 2007 rating action to the 
Board. 

In August 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the Houston, Texas RO.  A copy of the 
hearing transcript has been associated with the claims file. 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that prior to further appellate review of the 
service connection claims on appeal additional substantive 
development consisting of obtaining decisional documents 
regarding a claim with the Social Security Administration 
(SSA) and additional VA medical records is warranted. 

The Veteran contends that he has diabetes mellitus, type II, 
as a result of having been exposed to Agent Orange while 
deployed to areas around the Korean demilitarized zone (DMZ).  
In addition, he maintains that a VA licensed nurse 
practitioner has attributed his skin rash, erectile 
dysfunction, cataracts, onychomycosis, nephropathy, and 
hypertension to his diabetes mellitus, type II.  (See August 
2009 Hearing Transcript (T.)).

There is evidence indicating that there are available records 
pertaining to a claim with the Social Security Administration 
for disability benefits from that agency.  During an August 
2009 hearing, the Veteran indicated that for the previous 
three years, he had been in receipt of Social Security 
disability benefits for his diabetes mellitus, type II.  (T. 
at pages (pgs.) 3, 4).  Copies of the administrative decision 
issued by the SSA, as well as the medical records underlying 
that determination, may contain findings immediately relevant 
to the instant service connection claims.  These records must 
be acquired and associated with the claims file.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See also 38 
C.F.R. § 3.159(c)(2) (2009) (VA will undertake reasonable 
efforts to obtain relevant records in the custody of a 
Federal department or agency).

The RO/AMC should undertake appropriate action to acquire 
additional outpatient records from the VA Medical Center 
(VAMC) in Loma Linda, California.  (See VA Form 21-526, 
Veterans Application For Compensation And/Or Pension, 
received by VA in November 2006, reflecting that the Veteran 
reported having received treatment for his diabetes mellitus, 
type II, from this facility since 1994).  As records from the 
VAMC in Loma Linda, California are not contained in the 
claims file, the RO/AMC must attempt to obtain them prior to 
further appellate review.  

The RO/AMC should undertake appropriate action to acquire 
additional outpatient records from the Houston, Texas VAMC, 
dating from January 2008 to the present, to specifically 
include any opinions of L. S. S. Certified Registered Nurse 
Practitioner (CRNP) to the effect that Veteran has a skin 
rash, erectile dysfunction, cataracts, onychomycosis, 
nephropathy, and hypertension secondary to his diabetes 
mellitus, type II.  The RO should obtain any such records 
from the in Loma Linda, California and Houston, Texas VAMCs 
that pertain to the Veteran, dating from 1994 and January 
2008 to the present, respectively.  

The law requires that these records must be obtained prior to 
consideration of  the Veteran's claims, and VA must assume 
the responsibility of associating them with the claims file.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 
C.F.R. § 3.159(c)(2)(2009).  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.  In particular:

a.  The RO/AMC must contact the 
VAMCs in Loma Linda, California and 
Houston, Texas request all available 
treatment records on file dated 
since 1994 and January 2008, 
respectively.  Records from the VAMC 
in Houston, Texas must include any 
medical opinions of L. S. S., CRNP, 
to the effect that the Veteran has a 
skin rash, erectile dysfunction, 
cataracts, onychomycosis, 
nephropathy, and hypertension 
secondary to diabetes mellitus, type 
II.  All records/responses received 
should be associated with the claims 
file.  

b.  In requesting these records, the 
RO/AMC's efforts to obtain them must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must 
be verified by the Federal 
department or agency from whom they 
are sought. 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

c.  The RO/AMC must contact the SSA 
and request copies of any SSA 
administrative decision(s) on a 
claim for benefits with that agency, 
along with all medical records 
underlying that determination. In 
requesting these records, the RO/AMC 
should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect 
to requesting records from Federal 
facilities. All records/responses 
received should be associated with 
the claims file.

2.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims of 
entitlement to service connection for 
diabetes mellitus and skin rash, erectile 
dysfunction, cataracts, onychomycosis, 
nephropathy, and hypertension, each 
claimed as secondary to diabetes 
mellitus, type II, including the conduct 
of any VA examinations it deems necessary 
under the law.  See Charles v. Principi, 
16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was 
to provide a medical examination as 
"necessary to make a decision on a 
claim, where the evidence of record, 
taking into consideration all information 
and lay or medical evidence [including 
statements of the claimant]; contains 
competent evidence that the claimant has 
a current disability, or persistent or 
recurrent symptoms of disability; and 
indicates that the disability or symptoms 
may be associated with the claimant's 
active military, naval, or air service; 
but does not contain sufficient medical 
evidence for the [VA] to make a decision 
on the claim.").

If any such action does not resolve the 
claims, RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran in the 
development of his service connection claims.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In 
particular, because the claims remain pending, the Veteran is 
advised that he may submit any evidence he deems appropriate 
as to his claim he was exposed to herbicides during active 
service; and any opinion from his treating VA nurse 
practitioner L. S. S., CRNP, indicating that the disorders at 
issue were caused by exposure to herbicides, or from any 
other in-service incident.  

The Veteran is advised that while the VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim.  If a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991).  Further, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C.A. 
§  5107(a). 

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
service connection claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination(s), if scheduled, is both critical and 
appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of his service connection claims.  38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



